Citation Nr: 1137774	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-20 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for left leg numbness secondary to the appellant's service-connected residuals of a coccyx fracture (lumbar spine degenerative disc disease with facet arthropathy, spondylosis at L5 and retrolisthesis of L2 on L3).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant was on active duty in the United States Navy from November 1966 to February 1969.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating decision of June 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In August 2011, the appellant presented testimony before the undersigned Veterans Law Judge (VLJ) at the Regional Office.  A transcript of that hearing was prepared and has been included in the claims folder for review.

The  issue of entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected lower back disability has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has come before the VA asking that service connection be granted for numbness of the left leg.  He maintains that he has experienced the numbness in the leg for many years and that it is his belief that the numbness has been caused by his service-connected lower back disability.  During his testimony before the Board, the appellant described the symptoms produced by the condition and how he has adjusted to the condition through the use of medications and a cane.  The RO has denied the appellant's request and he has asked that the Board reverse the RO's decision and grant him benefits.

A review of the claims folder indicates that when the appellant began his claim for benefits, he requested service connection not only for the left leg numbness condition but also for a disability of the lower back.  The Board notes that in conjunction with these two claims, the appellant underwent a VA examination of the back in March 2010.  At that time it was reported that the appellant was experiencing low back pain radiating to the left thigh with occasional stiffness along with spasms.  Upon completion of the examination, it was determined that the appellant was suffering from lumbar spine degenerative disc disease with facet arthropathy, spondylosis at L5, and retrolisthesis of L2 on L3.  It was further concluded that this lower back disability originated from a fracture to the coccyx that the appellant has suffered from while on active duty in the Navy.  The examiner further diagnosed the appellant with "subjective parasthesias of the left thigh".  Further analysis of the left leg numbness or parasthesias of the left thigh was not provided.  

After the appellant underwent VA medical examinations in March 2010, he provided additional evidence that may not have been considered by the examiner.  Specifically, he submitted a copy of a VA treatment record from April 2009 showing a diagnosis of radiculopathy and a prescription for a medication that treats numbness due to nerve damage in the extremities.  Moreover, during his testimony before the Board, he spoke about the symptoms he has experienced over the years and what he has done to address the manifestations produced by the left leg numbness.  Because this information has not been considered by an examiner, and since the information does provide additional information of a continuity of symptomatology, the Board believes that the claim should once again be returned to the RO/AMC so that further testing may be accomplished with respect to the issue now before the Board.  See Barr v. Nicholson, 21 Vet. App. 403 (2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); and also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Such action will ensure that examination of the appellant is accomplished after a full review of the records pertinent to the claim now before the VA.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of claims).  Said action will also allow for an examiner to provide comments concerning the appellant's contentions along with any additional evidence contained in the claims folder.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Second, a review of the claims folder suggests that the appellant's complete VA medical file may not be of record.  That is, none of the appellant's VA medical treatment records from April of 2009 to the present are contained in the claims folder.  The Board would also point out that the claims folder is negative for any medical records, either VA or private, from the date in which the appellant left the Navy until end of calendar year 2007.  Not only should any records produced in April 2009 to the present be obtained, but records prior to the fall of 2007 must be also acquired and included in the claims folder if the Board is to issue a decision on the merits of the appellant's claim based on a complete record.  Moreover, the missing treatment records must be associated with the claims folder prior to the appellant's re-examination (see below), so that the VA examiner may have a complete record of the appellant's complaints and treatment (or the lack thereof) prior to this appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the claim is also remanded so that the appellant's medical records may be obtained and included in the claims folder.

The action identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the RO/AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO/AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 


1.  The RO/AMC shall review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority.  Copies of any correspondence forwarded to the appellant must be included in the claims file for review.  The appellant shall be specifically asked to provide any information he may have with respect to any treatment he may have received since service for left leg numbness.  Any correspondence received from the appellant should be included in the claims folder for future review.  

2.  The AMC/RO should contact the appellant and ask that he identify all sources of medical treatment from March 1, 1969, to November 1, 2007, and from April 2009 to the present for left leg numbness, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AMC/RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159(e) (2011).  

3.  Only after all of the service member's medical records have been obtained and included in the claims folder, the RO/AMC should arrange for the appellant to be examined by an appropriate VA medical specialist(s) in order to determine whether the appellant now suffers from an actual disability of the left lower extremity that may be classified as left leg numbness or parasthesias of the left thigh.  The claims folder and a copy of this remand are to be made available to the medical examiner(s) to review prior to the review.  The examiner(s) should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner(s) should review the results of any testing prior to completion of the report. 

The medical specialist(s) should express an opinion as to whether the appellant now suffers from left leg numbness.  If he does, the examiner should also opine as to whether the found disability is at least as likely as not (a probability of 50 percent or greater) related or secondary to the appellant's military service, or to his service-connected lower back disability.  

The medical specialist(s) must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition(s) at issue, such testing or examination is to be accomplished prior to completion of the examination reports. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

As stated, the medical examiner(s) must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to each examiner's conclusions.  In the doctor's report, the appropriate examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed disorder is not service-related or not secondary to the appellant's service-connected lower back disability, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiners must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

4.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested doctors' opinions.  If the reports do not include fully detailed responses to the questions/comments asked therefor, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2011) and Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO/AMC should readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



